                                                                                  Case 3:21-cv-00571-JLS-BGS Document 17 Filed 06/14/21 PageID.216 Page 1 of 9



                                                                                    1   Brownstein Hyatt Farber Schreck, LLP
                                                                                        Jonathan Sandler, Bar No. 227352
                                                                                    2   jsandler@bhfs.com
                                                                                        Jonathan Marvisi, Bar No. 319170
                                                                                    3   jmarvisi@bhfs.com
                                                                                        2049 Century Park East, Suite 3550
                                                                                    4   Los Angeles, California 90067-3007
                                                                                        Telephone: 310.500.4600
                                                                                    5   Facsimile: 310.500.4602

                                                                                    6   Stanley L. Garnett, Colo. Bar No 12282
                                                                                        (Pro Hac Admission Pending)
                                                                                    7   sgarnett@bhfs.com
                                                                                        Amanda K. Houseal, Colo. Bar No. 49628
                                                                                    8   (Pro Hac Admission Pending)
                                                                                        ahouseal@bhfs.com
                                                                                    9   410 Seventeenth Street, Suite 2200
                                                                                        Denver, Colorado 80202
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                   10   Telephone:    303.223.1100
                                                                                        Facsimile:    303.223.1111
                                                                                   11
                                            410 Sevent eenth Street, Suite 2200




                                                                                        Attorneys for Defendant
                                                                                   12   TWO RIVERS WATER & FARMING COMPANY
                                                   Denver, CO 80202
                                                    Attorney s at Law




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16                                  UNITED STATES DISTRICT COURT

                                                                                   17                              SOUTHERN DISTRICT OF CALIFORNIA

                                                                                   18

                                                                                   19   BLACK MOUNTAIN EQUITIES, INC.,                     Case No. 21-CV-0571-JLS-BGS

                                                                                   20                     Plaintiff,                       DEFENDANT’S RESPONSE TO
                                                                                                                                           APPLICATION FOR TEMPORARY
                                                                                   21          v.                                          RESTRAINING ORDER AND
                                                                                                                                           PRELIMINARY INJUNCTION
                                                                                   22   TWO RIVERS WATER & FARMING
                                                                                        COMPANY,                                           Judge: Hon. Janis L. Sammartino
                                                                                   23                                                      Mag. Judge: Hon. Bernard G. Skomal
                                                                                                          Defendant.                       Hearing Date: July 6, 2021
                                                                                   24                                                      Hearing Time: 9:30 a.m.

                                                                                   25

                                                                                   26
                                                                                               Defendant Two Rivers Water & Farming Company (“Two Rivers” or “Defendant”), by
                                                                                   27
                                                                                        and through undersigned counsel, Brownstein Hyatt Farber Schreck, LLP, hereby files its
                                                                                   28
                                                                                                                                                   RESPONSE TO APPLICATION FOR TRO
                                                                                                                                                       AND PRELIMINARY INJUNCTION
                                                                                                                                                                  21CV-0571-JLS-BGS
                                                                                  Case 3:21-cv-00571-JLS-BGS Document 17 Filed 06/14/21 PageID.217 Page 2 of 9



                                                                                    1   Response to Application for Temporary Restraining Order and Preliminary Injunction (the

                                                                                    2   “Application”) and states the following:

                                                                                    3                                             I.
                                                                                                                        PRELIMINARY STATEMENT
                                                                                    4
                                                                                               Plaintiff Black Mountain Equities, Inc. (“Black Mountain” or “Plaintiff”) failed to
                                                                                    5
                                                                                        properly exercise the underlying Warrant to Purchase Shares of Common Stock (“Warrant”) and
                                                                                    6
                                                                                        now seeks a preliminary injunction from this Court ordering Two Rivers to immediately issue
                                                                                    7
                                                                                        6,471,362 shares of common stock to Black Mountain.1 Black Mountain delivered its Notice to
                                                                                    8
                                                                                        Exercise (“Notice”) to Two Rivers attempting to exercise the Warrant in full. (See Baker Decl.,
                                                                                    9
                                                                                        Exhibit C (ECF No. 8-6)). Pursuant to this exercise, Black Mountain would own or beneficially
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                   10
                                                                                        own shares of common stock exceeding 4.99% in violation of Section 2.2 of the Warrant. (See
                                                                                   11
                                            410 Sevent eenth Street, Suite 2200




                                                                                        Baker Decl., Exhibit B at 3-4, Section 2.2 (ECF 8-5)). Black Mountain also failed to tender the
                                                                                   12
                                                   Denver, CO 80202
                                                    Attorney s at Law




                                                                                        original Warrant to Two Rivers in violation of Sections 2.1(a) and (d) of the Warrant. (See Id. at
                                                                                   13
                                                                                        1,3). Even if Black Mountain had tendered the original Warrant to Two Rivers, Black Mountain
                                                                                   14
                                                                                        further failed to provide a 61-day notice to Two Rivers increasing the Maximum Percentage (as
                                                                                   15
                                                                                        defined in the Warrant), thereby failing to meet its obligations pursuant to Section 2.2 of the
                                                                                   16
                                                                                        Warrant. (See Id. at 3-4). Before Two Rivers could respond to Black Mountain outlining these
                                                                                   17
                                                                                        deficiencies, Black Mountain filed, in haste, the underlying action a mere eight (8) days following
                                                                                   18
                                                                                        delivery of its Notice.
                                                                                   19
                                                                                               Two Rivers will succeed on the merits of this case due to Black Mountain’s failure to
                                                                                   20
                                                                                        comply with basic notice requirements outlined in the Warrant. Accordingly, Black Mountain has
                                                                                   21
                                                                                        no right to the shares of common stock it demands. Indeed, it is Two Rivers who will be
                                                                                   22
                                                                                        irreparably harmed should the Court order the requested relief. The Court should deny Black
                                                                                   23
                                                                                        Mountain’s request for a preliminary injunction.
                                                                                   24
                                                                                                                              II.
                                                                                   25                         FACTUAL AND PROCEDURAL BACKGROUND
                                                                                   26          Two Rivers acquires, manages, and develops the infrastructure of various agricultural

                                                                                   27
                                                                                        1
                                                                                         At this time, Two Rivers has no reason to believe it did not issue a Warrant to Black Mountain.
                                                                                   28   Two Rivers reserves the right to amend its position as new information becomes available.
                                                                                                                                                      RESPONSE TO APPLICATION FOR TRO
                                                                                                                                        -2-               AND PRELIMINARY INJUNCTION
                                                                                                                                                                     21CV-0571-JLS-BGS
                                                                                  Case 3:21-cv-00571-JLS-BGS Document 17 Filed 06/14/21 PageID.218 Page 3 of 9



                                                                                    1   industries, including industries centered on land and water rights. Two Rivers creates a positive

                                                                                    2   social impact on its community through its focus on the sustainable economic development of

                                                                                    3   infrastructure for land and water delivery in rural communities and investing in local agriculture

                                                                                    4   and infrastructure assets. Two Rivers’ business strategy helps create local jobs, allows for the

                                                                                    5   progression of residential communities, and restores farmland that has gone fallow for lack or

                                                                                    6   reliable water supply.

                                                                                    7           Two Rivers is a publicly traded entity with the ticker symbol, “TURV.” In 2017, Two

                                                                                    8   Rivers sought financing through the efforts of its then-Chief Executive Officer, Wayne Harding.

                                                                                    9   Upon information and belief, pursuant to a Promissory Note, Black Mountain lent Two Rivers
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                   10   $330,000, plus interest.2 Upon information and belief, the parties subsequently amended the

                                                                                   11   Promissory Note extending the Maturity Date, increasing the principal amount by $10,000, and
                                            410 Sevent eenth Street, Suite 2200




                                                                                   12   causing Two Rivers to issue a Common Stock Purchase Warrant to Black Mountain for 146,000
                                                   Denver, CO 80202
                                                    Attorney s at Law




                                                                                   13   shares. (See Baker Decl., Exhibit A).3

                                                                                   14           The Warrant granted Black Mountain the option to purchase 146,000 shares of Two

                                                                                   15   Rivers common stock for $1 per share pursuant to certain conditions being met. (See Baker Decl.

                                                                                   16   Exhibit B). The Warrant also included an anti-dilution and best-pricing provision that, in certain

                                                                                   17   situations, may adjust the Exercise Price of $1 per share downwards to match the price of any

                                                                                   18   later-issued Two Rivers common stock, or common stock equivalents. (See Id. at 4-5, Section

                                                                                   19   5.2).
                                                                                   20           In or around 2020, it appears Two Rivers issued common stock to a third party for

                                                                                   21   $0.02256 per share. Pursuant to the Warrant, Black Mountain could, only after meeting several

                                                                                   22   conditions, exercise a right to obtain $146,00’s worth of stock at an adjusted exercise price of

                                                                                   23   $0.02256 per share. (See Id.). On or around March 24, 2021, Black Mountain attempted to

                                                                                   24   exercise this option in full. In other words, Black Mountain sought $146,000’s worth of Two

                                                                                   25
                                                                                        2
                                                                                          At this time, Two Rivers has no reason to believe it did not enter into a Promissory Note with
                                                                                   26   Black Mountain. Two Rivers reserves the right to amend its position as new information becomes
                                                                                        available.
                                                                                        3
                                                                                   27     At this time, Two Rivers has no reason to believe it did not enter into an Amendment to
                                                                                        Promissory Note with Black Mountain. Two Rivers reserves the right to amend its position as
                                                                                   28   new information becomes available.
                                                                                                                                                      RESPONSE TO APPLICATION FOR TRO
                                                                                                                                        -3-               AND PRELIMINARY INJUNCTION
                                                                                                                                                                     21CV-0571-JLS-BGS
                                                                                  Case 3:21-cv-00571-JLS-BGS Document 17 Filed 06/14/21 PageID.219 Page 4 of 9



                                                                                    1   Rivers common stock at $0.02256 per share for a total of 6,471,632 shares. (See Baker Decl.,

                                                                                    2   Exhibit C).

                                                                                    3          This Notice was deficient for several reasons. First, Black Mountain failed to tender the

                                                                                    4   original Warrant within five (5) Trading Days of delivering the Notice in violation of Section

                                                                                    5   2.1(a) of the Warrant. (See Baker Decl., Exhibit B at 1 (“[Black Mountain] shall tender this

                                                                                    6   Warrant to the Company within five (5) Trading Days[.]”). Similarly, Section 2.1(d) of the

                                                                                    7   Warrant provides:

                                                                                    8          Upon the appropriate payment to [Two Rivers], if any, of the Exercise Price for the
                                                                                               Warrant Shares, together with the surrender of this Warrant (if required), [Two
                                                                                    9
                                                                                               Rivers] shall promptly, but in no case later than the date that is five (5) Trading Days
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                   10          following the date the Exercise Price is paid to the Company (or with respect to a
                                                                                               “cashless exercise,” the date that is three (3) Trading Days following the Exercise
                                                                                   11          Date (“the Delivery Date”), provided that the Company remains DTC/DWAC
                                            410 Sevent eenth Street, Suite 2200




                                                                                               Eligible (as defined in the Note) are then satisfied, deliver or cause [Two Rivers’]
                                                                                   12          Transfer Agent to deliver the applicable Warrant Shares electronically via the
                                                   Denver, CO 80202
                                                    Attorney s at Law




                                                                                   13          Deposit/Withdrawal at Custodian (“DWAC”) system to the account designated by
                                                                                               [Black Mountain] on the Notice of Exercise.
                                                                                   14   (See Id. at 3, Section 2.1(d) (emphasis added)). In other words, because Black Mountain was
                                                                                   15   purporting to exercise the Warrant in full, Black Mountain was required to surrender the Warrant
                                                                                   16   before Two Rivers was required to deliver the shares to the Transfer Agent. Black Mountain
                                                                                   17   never tendered to Two Rivers the original Warrant. Accordingly, Two Rivers was not required to
                                                                                   18   deliver the Warrant Shares.
                                                                                   19          The Warrant also contractually prohibits Two Rivers from fulfilling Black Mountain’s
                                                                                   20
                                                                                        demands. Specifically, if at any time Black Mountain’s exercise of the Warrant would cause
                                                                                   21   Black Mountain or its affiliates to own over 4.99% of Two Rivers’ common stock, “[Two Rivers]
                                                                                   22   shall not be obligated and shall not issue to [Black Mountain] the shares which would exceed
                                                                                   23   [4.99%.]” (the “Ownership Limitation”).4 (See Id. at 3-4, Section 2.2). In its Notice, Black
                                                                                   24
                                                                                        4
                                                                                   25    Baker Decl., Exhibit B at 3-4, Section 2.2 “Ownership Limitation” (“If at any time upon
                                                                                        exercise of the Warrant, so that the Buyer would, together with other shares of Common Stock
                                                                                   26   help by it or its Affiliates, own or beneficially own by virtue of such action or receipt of
                                                                                        additional shares of Common Stock a number of shares exceeding 4.99% of the number of shares
                                                                                   27   of Common Stock outstanding on such date (the “Maximum Percentage”) the Company shall not
                                                                                        be obligated and shall not issue to the buyer shares of Common Stock which would exceed the
                                                                                   28   Maximum Percentage.”).
                                                                                                                                                       RESPONSE TO APPLICATION FOR TRO
                                                                                                                                        -4-                AND PRELIMINARY INJUNCTION
                                                                                                                                                                      21CV-0571-JLS-BGS
                                                                                  Case 3:21-cv-00571-JLS-BGS Document 17 Filed 06/14/21 PageID.220 Page 5 of 9



                                                                                    1   Mountain demanded 6,287,148 shares of Two Rivers common stock. (See Baker Decl., Exhibit

                                                                                    2   C). This demand would put Black Mountain above the 4.99% ownership threshold identified in

                                                                                    3   the Ownership Limitation, and therefore Two Rivers is prohibited from issuing any shares of

                                                                                    4   common stock to Black Mountain which would exceed that ownership ceiling. Black Mountain

                                                                                    5   failed to provide a 61-day notice to Two Rivers increasing the Maximum Percentage (as defined

                                                                                    6   in the Warrant), thereby failing to meet its obligations pursuant to Section 2.2 of the Warrant.

                                                                                    7   (See Baker Decl., Exhibit B at 3-4).

                                                                                    8          Two Rivers is not obligated to issue any shares of common stock to Black Mountain at

                                                                                    9   this time. The Ownership Limitation coupled with the deficiencies in Black Mountain’s Notice to
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                   10   Two Rivers prohibits Two Rivers from complying with Black Mountain’s demands. Black

                                                                                   11   Mountain failed to satisfy its obligations pursuant to the Warrant, and thereby materially breached
                                            410 Sevent eenth Street, Suite 2200




                                                                                   12   the terms of the Warrant.
                                                   Denver, CO 80202
                                                    Attorney s at Law




                                                                                   13                                                  III.
                                                                                                                                    ARGUMENT
                                                                                   14
                                                                                        A.     The Legal Standard for Injunctive Relief
                                                                                   15
                                                                                               “The grant or denial of a motion for a preliminary injunction lies within the discretion of
                                                                                   16
                                                                                        the district court.” (Zepeda v. U.S. I.N.S., 753 F.2d 719, 724 (9th Cir. 1983)). “A plaintiff seeking
                                                                                   17
                                                                                        a preliminary injunction must establish that he is likely to succeed on the merits, that he is likely
                                                                                   18
                                                                                        to suffer irreparable harm in the absence of preliminary relief, that the balance of equities tips in
                                                                                   19
                                                                                        his favor, and that an injunction is in the public interest.” (Winter v. Nat. Res. Def. Council, Inc.,
                                                                                   20
                                                                                        555 U.S. 7, 20 (2008)).
                                                                                   21
                                                                                               “A preliminary injunction is an extraordinary remedy never awarded as of right.” (Id. at
                                                                                   22
                                                                                        24 (internal quotations omitted)). “In each case, courts must balance the competing claims of
                                                                                   23
                                                                                        injury and must consider the effect on each party of the granting or withholding of the requested
                                                                                   24
                                                                                        relief.” (Id. (internal quotations omitted)). “In exercising their sound discretion, courts of equity
                                                                                   25
                                                                                        should pay particular regard for the public consequences in employing the extraordinary remedy
                                                                                   26
                                                                                        of injunction.” (Id. (internal quotations omitted)). A preliminary injunction will not be issued to
                                                                                   27
                                                                                        simply prevent the possibility of future injury. (Id. at 22). “The purpose of a preliminary
                                                                                   28
                                                                                                                                                        RESPONSE TO APPLICATION FOR TRO
                                                                                                                                         -5-                AND PRELIMINARY INJUNCTION
                                                                                                                                                                       21CV-0571-JLS-BGS
                                                                                  Case 3:21-cv-00571-JLS-BGS Document 17 Filed 06/14/21 PageID.221 Page 6 of 9



                                                                                    1   injunction is merely to preserve the relative positions of the parties until a trial on the merits can

                                                                                    2   be held . . . [and] it is generally inappropriate for a federal court at the preliminary-injunction

                                                                                    3   stage to give a final judgment on the merits.” (Univ. of Texas v. Camenisch, 451 U.S. 390, 395

                                                                                    4   (1981)).

                                                                                    5          Here, Black Mountain seeks a mandatory injunction. With a mandatory injunction, “a

                                                                                    6   party seeks mandatory preliminary relief that goes well beyond maintaining the status quo

                                                                                    7   pendente lite, [and] courts should be extremely cautious about issuing a preliminary injunction.”

                                                                                    8   (Martin v. Int'l Olympic Comm., 740 F.2d 670, 675 (9th Cir. 1984)). Mandatory injunctions are

                                                                                    9   “particularly disfavored,” and the “district court should deny such relief unless the facts and law
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                   10   clearly favor the moving party.” (Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015)

                                                                                   11   (internal quotations omitted)). “In plain terms, mandatory injunctions should not issue in doubtful
                                            410 Sevent eenth Street, Suite 2200




                                                                                   12   cases.” Id. (internal quotations omitted)).
                                                   Denver, CO 80202
                                                    Attorney s at Law




                                                                                   13   B.     Two Rivers Has a Clear Likelihood of Prevailing on the Merits
                                                                                   14          As explained in the Factual Background section, Black Mountain has failed to properly

                                                                                   15   exercise the Warrant. And rather than wait for a detailed response from Two Rivers, Black

                                                                                   16   Mountain, in haste, filed the underlying lawsuit just eight (8) days after attempting to exercise the

                                                                                   17   Warrant. Due to Black Mountain’s procedural failure, it is unlikely to satisfy the first element for

                                                                                   18   mandatory preliminary injunctive relief.

                                                                                   19   C.     Black Mountain Will Not Suffer Irreparable Harm
                                                                                   20          As a preliminary matter, Black Mountain is not entitled to the relief it seeks for the

                                                                                   21   reasons explained in detail above.

                                                                                   22          However, assuming, arguendo, that Black Mountain did properly exercise the Warrant,

                                                                                   23   which it did not, Black Mountain would not be irreparably harmed. The Warrant specifically

                                                                                   24   provides that the terms of the contract “may be specifically enforced by a decree for the specific

                                                                                   25   performance of any agreement contained herein or by an injunction[.]” (Id. at 6, Section 13

                                                                                   26   (emphasis added)). In other words, while an injunction is a potential remedy considered under

                                                                                   27   this contract, it is not the only remedy. Black Mountain is not in threat of immediate irreparable

                                                                                   28
                                                                                                                                                        RESPONSE TO APPLICATION FOR TRO
                                                                                                                                          -6-               AND PRELIMINARY INJUNCTION
                                                                                                                                                                       21CV-0571-JLS-BGS
                                                                                  Case 3:21-cv-00571-JLS-BGS Document 17 Filed 06/14/21 PageID.222 Page 7 of 9



                                                                                    1   harm and it is not even entitled to the shares of Two Rivers common stock it currently demands.

                                                                                    2   Should Black Mountain prevail on its claims at trial, the Court can order specific performance,

                                                                                    3   which is exactly what the parties’ contract anticipates. The mandatory preliminary injunctive

                                                                                    4   relief Black Mountain seeks is an extraordinary remedy that is not appropriate in the present case.

                                                                                    5   D.     The Balance of the Equities Weighs in Favor of Two Rivers and The Requested
                                                                                               Injunction Would be Contrary to Public Interest
                                                                                    6
                                                                                               The balance of equities weighs in favor of Two Rivers. As discussed in detail above,
                                                                                    7
                                                                                        Black Mountain failed to properly exercise the Warrant, in violation of the parties’ contract.
                                                                                    8
                                                                                        Black Mountain now requests the most extreme of remedies from this Court despite its
                                                                                    9
                                                                                        deficiencies. Two Rivers simply seeks to enforce the contract and hold Black Mountain to the
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                   10
                                                                                        terms it agreed to abide by. Black Mountain has no right to the shares of common stock it is
                                                                                   11
                                            410 Sevent eenth Street, Suite 2200




                                                                                        demanding and therefore will not be harmed if the Court does not grant its Application.
                                                                                   12
                                                   Denver, CO 80202
                                                    Attorney s at Law




                                                                                        Alternatively, Two Rivers would be harmed if the Court grants Black Mountain the relief it is
                                                                                   13
                                                                                        seeking.
                                                                                   14
                                                                                               The public has a strong interest in enforcing contracts as written. Two Rivers and Black
                                                                                   15
                                                                                        Mountain are sophisticated parties. The parties had the opportunity to review and negotiate the
                                                                                   16
                                                                                        terms of the Warrant before signing. The Warrant represents the terms the parties agreed to. The
                                                                                   17
                                                                                        public has an interest in holding parties to the terms of bargained-for contracts.
                                                                                   18
                                                                                        ///
                                                                                   19
                                                                                        ///
                                                                                   20
                                                                                        ///
                                                                                   21
                                                                                        ///
                                                                                   22
                                                                                        ///
                                                                                   23
                                                                                        ///
                                                                                   24
                                                                                        ///
                                                                                   25
                                                                                        ///
                                                                                   26
                                                                                        ///
                                                                                   27

                                                                                   28
                                                                                                                                                       RESPONSE TO APPLICATION FOR TRO
                                                                                                                                        -7-                AND PRELIMINARY INJUNCTION
                                                                                                                                                                      21CV-0571-JLS-BGS
                                                                                  Case 3:21-cv-00571-JLS-BGS Document 17 Filed 06/14/21 PageID.223 Page 8 of 9



                                                                                    1                                              IV.
                                                                                                                               CONCLUSION
                                                                                    2
                                                                                               For the reasons states above, Black Mountain’s Application for a Preliminary Injunction
                                                                                    3
                                                                                        should be denied.
                                                                                    4
                                                                                        Dated: June 14, 2021                             BROWNSTEIN HYATT FARBER
                                                                                    5                                                    SCHRECK, LLP
                                                                                    6

                                                                                    7                                                    By: /s/ Jonathan C. Sandler
                                                                                                                                             Jonathan Sandler, Bar No. 227352
                                                                                    8                                                        Jonathan Marvisi, Bar No. 319170
                                                                                                                                             Stanley L. Garnett (Pro Hac Admission
                                                                                    9                                                        Pending)
                                                                                                                                             Amanda K. Houseal (Pro Hac Admission
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                   10                                                        Pending)
                                                                                   11                                                    Attorneys for Defendant
                                            410 Sevent eenth Street, Suite 2200




                                                                                                                                         TWO RIVERS WATER & FARMING
                                                                                   12                                                    COMPANY
                                                   Denver, CO 80202
                                                    Attorney s at Law




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19
                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                                   RESPONSE TO APPLICATION FOR TRO
                                                                                                                                     -8-               AND PRELIMINARY INJUNCTION
                                                                                                                                                                  21CV-0571-JLS-BGS
                                                                                  Case 3:21-cv-00571-JLS-BGS Document 17 Filed 06/14/21 PageID.224 Page 9 of 9



                                                                                    1                                        PROOF OF SERVICE

                                                                                    2           I, Patricia R. Cormier Herron, declare:

                                                                                    3          I am a citizen of the United States and employed in Los Angeles County, California. I am
                                                                                        over the age of eighteen years and not a party to the within-entitled action. My business address
                                                                                    4   is 2049 Century Park East, Suite 3550, Los Angeles, California 90067-3007.

                                                                                    5           On June 14, 2021, I electronically filed the attached document:

                                                                                    6                  DEFENDANT’S RESPONSE TO APPLICATION FOR
                                                                                                       TEMPORARY RESTRAINING ORDER AND
                                                                                    7                  PRELIMINARY INJUNCTION

                                                                                    8   with the Clerk of the court using the CM/ECF system which will then send a notification of such
                                                                                        filing to the following:
                                                                                    9
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                   10           Mazin A. Sbaiti, Esq.
                                                                                                SBAITI & COMPANY PLLC
                                                                                   11           2200 Ross Avenue, Suite 4900W
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                   12           Dallas, TX 75201
                                                    Attorney s at Law




                                                                                                Phone: (214) 432-2899
                                                                                   13           Fax:     (214) 853-4367
                                                                                                Email: mas@sbaitilaw.com
                                                                                   14
                                                                                                Attorneys for Plaintiff
                                                                                   15           BLACK MOUNTAIN EQUITIES, INC.
                                                                                   16

                                                                                   17           I declare that I am employed in the office of a member of the bar of this court at whose
                                                                                        direction the service was made.
                                                                                   18
                                                                                                Executed on June 14, 2021, at Los Angeles, California.
                                                                                   19
                                                                                   20

                                                                                   21                                                 /s/ Patricia R. Cormier Herron
                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                        22745674.1
                                                                                                                                                                       PROOF OF SERVICE
